Citation Nr: 0215906	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-17 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of injuries to both legs, to include 
chronic inflammatory demyelinating polyneuropathy.

(A decision on the merits of the issue of entitlement to 
service connection for residuals of injuries to both legs, to 
include chronic inflammatory demyelinating polyneuropathy, 
will be rendered in a later decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from November 
1952 to September 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in New 
Orleans, Louisiana.  In that decision, the RO denied the 
veteran's attempt to reopen his claim for entitlement to 
service connection for residuals of injuries to both legs, to 
include chronic inflammatory demyelinating polyneuropathy.  
The RO concluded that the evidence submitted by the veteran 
in reference to his claim was not new and material, and his 
claim for service connection remained denied.  The veteran 
has perfected a timely appeal of the RO's June 2000 rating 
action.  During the pendency of the veteran's appeal, the RO 
subsequently reopened the veteran's previously denied claim 
by way of a March 2002 rating action; however, entitlement to 
service connection for residuals of injuries to both legs, to 
include chronic inflammatory demyelinating polyneuropathy, 
remained denied.

It is noted that the RO's March 2002 determination to reopen 
the veteran's claim on the basis that sufficient new and 
material evidence had been submitted is not binding on the 
Board.  The Board too, must make an independent determination 
as to whether evidence has been submitted, which is both new 
and material to reopen the claim; thus, the following 
decision contains such a determination.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (holding that a Board reopening is unlawful when 
new and material evidence has not been submitted.)

Having currently decided by way of the present Board decision 
that the veteran has in fact submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for residuals of injuries to both legs, to 
include chronic inflammatory demyelinating polyneuropathy, 
the Board will now undertake additional development with 
respect to the veteran's claim pursuant to authority granted 
by 38 C.F.R. § 19.9(a) (2002).  When development is 
completed, the Board will provide notice of the development 
as required by Rules of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing the veteran's 
and/or his representative's response, the Board will prepare 
a separate decision addressing the merits of the veteran's 
claim of entitlement to service connection for residuals of 
injuries to both legs, to include chronic inflammatory 
demyelinating polyneuropathy.

In August 2002 the veteran testified at a personal hearing 
before the undersigned Member of the Board.


FINDINGS OF FACT

1.  An unappealed RO decision in November 1979 denied the 
veteran's claim of entitlement to service connection for 
residuals of injuries to both legs, to include chronic 
inflammatory demyelinating polyneuropathy.  This was a final 
disallowance of this claim.

2.  Evidence received since the November 1979 is so 
significant that it must be considered (with the other 
evidence of record) in order to fairly decide the merits of 
the claim of entitlement to service connection for residuals 
of injuries to both legs, to include chronic inflammatory 
demyelinating polyneuropathy.




CONCLUSIONS OF LAW

1.  The RO's November 1979 rating decision, which denied 
service connection for residuals of injuries to both legs, to 
include chronic inflammatory demyelinating polyneuropathy, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for residuals of injuries to both legs, to include 
chronic inflammatory demyelinating polyneuropathy.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
way of the June 2000 appealed decision in this case, the June 
2000 statement of the case, the August 2000 and March 2002 
supplemental statements of the case, and additional VA 
correspondence with the veteran in June 2000 and 2001, the 
veteran was put on notice that his claim seeking service 
connection for residuals of leg injuries to both of his legs 
was previously denied by way of an unappealed and final 
rating action in November 1979, thus requiring him to now 
submit new and material evidence to reopen that claim.  By 
way of the aforementioned documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  In this manner, VA more narrowly assessed and 
articulated for the veteran his obligation to provide any 
remaining outstanding evidence, if existent, necessary for 
purposes of adequately satisfying the appropriate regulatory 
requirements for reopening a previously denied claim in 
addition to that evidence which was necessary for 
establishing service connection.  The appealed rating 
decision, statement of the case, and supplemental statements 
of the case, also provided the veteran with the overall 
rationale for not granting his initial application to reopen 
his previously denied claim as well as his merits-based claim 
seeking entitlement to service connection for residuals of 
injuries to both legs, to include chronic inflammatory 
demyelinating polyneuropathy.

Absent further pending development by the Board in regards to 
the actual merits of the veteran's current claim, the record 
does nevertheless disclose that VA has additionally met its 
duty to assist the veteran to the extent that adequate 
evidence necessary for the purpose of reopening his 
previously denied claim has been obtained.  Specifically, 
copies of the veteran's relevant post-service VA treatment 
records have been associated with the veteran's claims 
folder, in addition to other newly added evidence which was 
submitted by the veteran.  In August 2002, the veteran was 
provided with an opportunity to provide relevant testimony at 
a personal hearing before the undersigned Member of the 
Board.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's appeal is 
now ready for appellate review.

II.  New and Material Evidence.

In November 1979 the RO denied the veteran's claim seeking 
entitlement to service connection for residuals of injuries 
to both legs, to include chronic inflammatory demyelinating 
polyneuropathy.  More recently, in December 1999, the veteran 
filed an application seeking to reopen the aforementioned 
claim.  Therefore, his application to reopen that claim was 
initiated prior to August 29, 2001, the effective date of the 
amended § 3.156, which redefines the term "material 
evidence" for purposes of reopening a previously denied 
claim.  See 66 Fed. Reg. 45,620, 45,629-30 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
December 1999 claim to reopen, which is discussed below.

As previously mentioned, by way of a November 1979 rating 
decision, the RO denied the veteran's claim seeking 
entitlement to service connection for residuals of injuries 
the veteran sustained to both of his legs.  This decision was 
rendered on the basis of the veteran's discharge examination 
dated in September 1945 in addition to morning and sick call 
reports dated from August 9, 1952, through January 5, 1953.
On the basis of this particular evidence, the RO concluded 
that although the veteran was alleging in-service injury to 
both of his legs, the evidence of record at the time that the 
RO rendered its decision, did not support a definitive 
finding that the veteran had in fact sustained or been 
specifically treated for any type of injury to his legs 
during his period of active military service.  The RO further 
determined that even in the event that the veteran had 
sustained injuries to both of his legs during service, such 
condition was deemed to have resolved prior to the veteran's 
discharge from service as evidenced by the absence of any 
recorded history of such injuries or subsequent findings 
pertaining to a resulting disability from such injuries at 
the time of the veteran's separation examination in September 
1954.  In the absence of any subsequent post-service medical 
evidence which indicated that the veteran's alleged injuries 
to his legs had in fact manifested in unusual residuals which 
continued after service, the RO consequently denied the 
veteran's claim seeking entitlement to service connection for 
residuals of injuries to both of his legs.  The RO in turn 
notified the veteran of the adverse decision concerning his 
claim, and he was also informed of his appellate and 
procedural rights, but he did not initiate an appeal of that 
decision.

Because a timely appeal of the RO's November 1979 decision 
was not initiated, the Board presently concludes that the 
RO's November 1979 decision became final based on the 
evidence then of record. 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in November 1979.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Currently, evidence added to the record since the RO's 
November 1979 rating decision consists of copies of the 
veteran's morning and sick call reports (which were already 
of record in 1979), in addition to a January 2001 sworn 
statement from the veteran's previous wife, testimony 
rendered by the veteran at an August 2002 personal hearing, 
and copies of post-service VA treatment records.  Based on a 
close and careful review of the newly added evidence in this 
case, the Board determines that sufficient new and material 
evidence has been submitted in the form of the January 2001 
sworn statement submitted by the veteran's former wife.  This 
statement is new, as it was neither previously of record nor 
previously considered in November 1979.  More importantly, 
the statement is material because it supports the veteran's 
assertion that he incurred injuries to his legs during 
service, and the statement also suggests that such injuries 
resulted in residuals which persisted even after the veteran 
was discharged from service in 1954.  This being the case, 
the wife's January 2001 sworn statement is sufficient to 
reopen the veteran's previously denied claim of entitlement 
to service connection for leg injury residuals, which are now 
manifested by chronic inflammatory demyelinating 
polyneuropathy.  The January 2001 statement must be 
considered in light of all the evidence both old and new, in 
order to fairly decide the merits of the veteran's current 
claim.  Having determined that new and material evidence has 
been added to the record, the veteran's previously denied 
claim seeking entitlement to service connection for residuals 
of injuries to both legs, to include chronic inflammatory 
demyelinating polyneuropathy, is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of injuries 
to both legs, to include chronic inflammatory demyelinating 
polyneuropathy, is reopened; the appeal is granted to this 
extent only.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

